Exhibit 10.1

Execution Version

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
this 31st day of December, 2018, by and between Armstrong Flooring, Inc., a
Delaware corporation (“Seller”), and Tarzan Holdco, Inc., a Delaware corporation
(“Buyer”).

WHEREAS, Arizona and Buyer have entered into that certain Stock Purchase
Agreement, dated as of November 14, 2018 (the “Purchase Agreement”), pursuant to
which Buyer has agreed to purchase and acquire from Seller, and Seller has
agreed to sell and transfer to Buyer, all of Seller’s right, title and interest
in and to Armstrong Wood Products, Inc., a Delaware corporation (the “Company”),
Armstrong Hardwood Flooring Company, a Tennessee corporation, and HomerWood
Hardwood Flooring Company, a Delaware corporation (collectively, the “Company
Subsidiaries”), by way of a purchase by Buyer of all of the issued and
outstanding shares of common stock of the Company, all upon the terms and
subject to the conditions set forth in the Purchase Agreement; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, Buyer and Seller have agreed to enter into this
Agreement at the Closing, all upon the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

SECTION 1

DEFINITIONS

1.1    Definitions. For the purposes of this Agreement, the following terms
shall have the meanings set forth below:

“Additional Service” shall have the meaning set forth in Section 2.1(b).

“Affiliate” means any partnership, joint venture, corporation or other entity
that, as to a Party or other Person, as applicable, Controls, is Controlled by
or is under the common Control with such Party or other Person, as applicable.

“Agreement” shall mean this Agreement, including the schedules attached hereto,
as the same may be amended by the Parties from time to time.

“Bundled Service” means those Services identified on Schedule A as being part of
a bundled package of Services.

“Control” means, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities (or
other ownership interest), by contract or otherwise.



--------------------------------------------------------------------------------

“Dispute” has the meaning set forth in Section 2.6.

“Force Majeure” shall have the meaning set forth in Section 7.2.

“Losses and Expenses” shall have the meaning set forth in Section 6.3(a).

“Overdue Statement” shall have the meaning set forth in Section 3.2.

“Parties” shall mean Buyer and Seller.

“Payment Default” shall have the meaning set forth in Section 3.2.

“Person” means an individual, corporation, limited or general partnership,
limited liability partnership, limited liability company, joint venture,
association, joint stock company, trust, unincorporated organization, other
entity or group (as defined in Section 13(d) of the Exchange Act), or the
foreign equivalent of any of the foregoing.

“Required Licenses” shall have the meaning set forth in Section 3.4.

“Service” or “Services” shall mean only those services provided by Seller or its
Subsidiaries pursuant to and in accordance with Section 2.1.

“Service Fee” shall have the meaning set forth in Section 3.1.

“Service Manager” shall have the meaning set forth in Section 2.5.

“Service Period” shall have the meaning set forth in Section 4.1.

“Subsidiary” means any Person in which Seller, directly or indirectly through
Subsidiaries or otherwise, beneficially owns more than fifty percent (50%) of
either the equity interests in, or otherwise Controls, such Person.

“Tax Authorities” shall have the meaning set forth in Section 3.3.

All other capitalized terms used and not otherwise defined herein will have the
respective meanings ascribed to such terms in the Purchase Agreement.

SECTION 2

PROVISION OF SERVICES

2.1    Provision of Services.

(a)    Subject to and in accordance with this Section 2.1, Seller shall, or
shall cause its Subsidiaries to, provide to the Company and the Company
Subsidiaries those services set forth on Schedule A and such other Services as
may from time to time be agreed between the Parties in writing and added to
Schedule A as set forth in Section 2.1(b) below. All of the Services shall be
provided in accordance with the terms, limitations and conditions set forth
herein and on Schedule A.

 

2



--------------------------------------------------------------------------------

(b)    During the Term, Buyer may request any internal or external resources,
services or systems (any such resource, service or system, an “Additional
Service”) previously provided to the Business by the Seller or its Affiliates
that is reasonably necessary for the ongoing operation of the Business in
substantially the same manner that it was conducted by Seller and/or its
Affiliates prior to the Closing. Seller will use commercially reasonable efforts
to provide or cause to be provided all Additional Services to the Company or
Company Subsidiaries, and Buyer and Seller will negotiate in good faith to
determine mutually agreeable terms on which such Additional Services would be
provided to Buyer, taking into account the scope of services, duration,
methodology used to establish pricing and other terms for the Services
hereunder. Schedule A may be amended at any time by mutually agreed upon
amendment of this Agreement to add Additional Services. For purposes of this
Agreement, “Additional Services” shall be considered “Services”.

(c)    Unless otherwise agreed by the Parties, the Services shall be performed
by Seller or its Subsidiaries for the Company and the Company Subsidiaries in a
manner that is substantially the same as the manner and level of support in
which such Services are generally performed by Seller and its Subsidiaries for
the Company and the Company Subsidiaries as of immediately prior to the Closing,
and the Company and the Company Subsidiaries shall use such Services for
substantially the same purposes and in substantially the same manner as the
Company and the Company Subsidiaries are using such Services since as of
immediately prior to the Closing unless otherwise mutually agreed by the
Parties. The Parties do not intend this Agreement to change, in any material
respect, the type, quantity, quality, timeliness or manner of performance of any
Services from those provided prior to the Closing.

(d)    The Parties agree that, other than the incurrence of costs to provide
Services that will be reimbursed by Buyer, the Company and the Company
Subsidiaries as part of the fees payable hereunder, neither Seller nor its
Subsidiaries shall be required to use their respective funds or to otherwise pay
for any goods or services purchased or required by any of the Company and the
Company Subsidiaries from third parties or for any other payment obligation of
any of the Company and the Company Subsidiaries. For the avoidance of doubt, the
Parties acknowledge and agree that if and to the extent Seller elects to retain
a third party to provide a Service to the Company or any of the Company
Subsidiaries that was previously provided by Seller or its Subsidiaries, Seller
shall bear and be solely responsible for any incremental costs and expenses of
such third party in providing such Service to the Company or the Company
Subsidiaries (it being understood that the agreed upon fees for the relevant
Services shall still be payable by Buyer).

(e)    Buyer understands that certain Services are provided as of the date
hereof and may be provided to it by Seller or its Subsidiaries in accordance
with this Section 2.1(e) pursuant to agreements between Seller or its
Subsidiaries and various third parties. To the extent not prohibited by such
third party, Seller will coordinate the provision of Services by the third party
to Buyer (including, where necessary, obtaining the consent of such third party,
at Buyer’s sole cost and expense and in consultation with Buyer) and Buyer will
reasonably cooperate with any third party providing Services on behalf of Seller
in order to facilitate the provision and receipt of such Services.

 

3



--------------------------------------------------------------------------------

2.2    Use of Services. Seller shall be required to provide the Services only to
the Company and the Company Subsidiaries in connection with the conduct by the
Company and the Company Subsidiaries of their respective businesses in the
ordinary course. Neither the Company nor any of the Company Subsidiaries may
resell any of the Services to any Person whatsoever or permit the use of the
Services by any Person other than in connection with the conduct of the business
of the Company and the Company Subsidiaries in the ordinary course.

2.3    Disclaimer of Warranty. BUYER ACKNOWLEDGES THAT SELLER IS PROVIDING THE
SERVICES AS AN ACCOMMODATION TO BUYER’S TRANSITION FOLLOWING THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, SELLER DISCLAIMS ALL REPRESENTATIONS, WARRANTIES AND
GUARANTEES WITH RESPECT TO THE SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. NOTHING IN
THIS AGREEMENT SHALL BE CONSTRUED AS AN UNDERTAKING BY SELLER TO ENSURE OR
INCREASE THE COMPANY’S OR COMPANY SUBSIDIARIES’ SALES OR PROFITS OR OTHERWISE TO
GUARANTEE THE BUSINESS SUCCESS OF THE COMPANY OR ANY COMPANY SUBSIDIARY OR AN
ASSUMPTION BY SELLER OF ANY FINANCIAL OBLIGATIONS OF THE COMPANY AND THE COMPANY
SUBSIDIARIES.

2.4    Personnel.

(a)    Subject to the limitations set forth herein, Seller shall furnish all
Seller personnel reasonably necessary to provide the Services; provided,
however, that Seller may, subject to the prior written consent of Buyer (which
shall not be unreasonably withheld, conditioned or delayed), engage one or more
third-party service providers or consultants to provide the Services. Seller
may, upon prior written consent of Buyer (which shall not be unreasonably
withheld, conditioned or delayed), remove and replace any such personnel at any
time, and such personnel of Seller will be under the direction, control and
supervision of Seller. Nothing in this Agreement is intended to transfer the
employment of employees engaged in the provision of any Service from one Party
to another.

(b)    The personnel dedicated to the provision of Services are set forth on
Schedule B (the “TSA Employees”). At the end of each Service Period, Buyer may,
but shall not be required to, cause the Company or any applicable Company
Subsidiary to offer employment to the TSA Employees who have rendered the
Services during the applicable Service Period; provided, however, that in the
event that Buyer or the Company or Company Subsidiary fails to extend an offer
of employment to a TSA Employee consistent with the provisions of Section 6.6 of
the Purchase Agreement, or (solely with respect to a Canadian employee) if the
offer triggers severance for the TSA Employee, Buyer, the Company and the
applicable Company Subsidiary shall promptly, but in no event later than thirty
(30) days, reimburse Seller for any such severance and other termination
obligations paid or provided to such TSA Employee with respect to severance that
is triggered or occurs during the period within thirty (30) days after the
termination, in accordance with Schedule A, of the Services under this Agreement
that such employee renders.

 

4



--------------------------------------------------------------------------------

2.5    Service Managers. Seller and Buyer will each designate a service manager
(with respect to a Party, such Party’s “Service Manager”), who will be directly
responsible for coordinating and managing the delivery or receipt of the
Services and who will have the authority to act on such Party’s behalf with
respect to matters relating to this Agreement. The Service Managers will also
discuss progress in the transition of the Services hereunder and may establish a
mutually acceptable set of procedures, including frequency of meetings and
reporting, and other mutually acceptable, reasonable structures for their
cooperation and the cooperation of the Parties in the execution of their
obligations pursuant to this Agreement. Unless otherwise agreed to by the
Parties, all communications relating to this Agreement and the Services shall be
directed to the Service Managers. With respect to matters relating to the
Services or under this Agreement requiring dispute resolution, the Parties and
their respective Service Managers will follow the dispute resolution process
outlined in Section 2.6. The Parties’ initial Service Managers will be Jennifer
Zimmerman for the Buyer, and John Bassett, for the Seller. Seller and Buyer may,
in their sole discretion, replace their respective Service Manager from time to
time with a substitute manager upon written notice to the other Party.

2.6    Dispute Resolution. The Parties agree that any dispute arising out of or
relating to this Agreement (a “Dispute”) shall be first submitted for resolution
to the Service Managers. If the Service Managers fail to resolve a Dispute
within a reasonable time following its submission to the Service Managers, but
in no event more than ten (10) Business Days, then, at the request of either
Party, such Dispute shall be submitted to a senior officer of each of the
Parties, and such senior officers shall attempt in good faith to resolve the
Dispute. If such senior officers cannot resolve the Dispute in such manner
within a reasonable time, but in no event more than twenty (20) Business Days,
then either Party may pursue litigation or other available means of resolving
the Dispute. The Parties agree to follow the procedures set forth in this
Section 2.6. prior to initiation of any legal proceedings with respect to any
Dispute. The Parties agree that all discussions, negotiations and other
information exchanged between the Parties during the foregoing escalation
proceedings shall be without prejudice to the legal position of a Party in any
subsequent litigation or arbitration proceeding. During the pendency of any
Dispute, each Party shall, unless directed otherwise by the other Party,
continue to perform its respective obligations under this Agreement while such
Dispute is being resolved; provided that this Section 2.6 shall not operate or
be construed as extending the Term or prohibiting or delaying a Party’s exercise
of any right it may have hereunder to terminate this Agreement or suspend
performance as to all or any part of the Services in accordance with the terms
of this Agreement.

SECTION 3

PAYMENT; WARRANTY; TAXES

3.1    Fee and Payment. The fees and other charges payable by Buyer in
consideration for the Services hereunder are set forth on Schedule A (each, a
“Service Fee”). In addition to, but without duplication of, the Service Fees set
forth on Schedule A hereto, Buyer shall (a) pay Seller an administration fee in
the amount of three million dollars ($3,000,000), payable in twelve (12) equal
monthly installments of two hundred fifty thousand dollars ($250,000), payable
on the first Business Day of each month commencing in January 2019 through and
including December 2019, and (b) reimburse Seller for all out-of-pocket costs
and expenses incurred by Seller in connection with providing the Services
hereunder (which, for the avoidance of doubt, shall exclude overhead and payroll
expenses). Seller shall invoice Buyer on a monthly

 

5



--------------------------------------------------------------------------------

basis in arrears in accordance with Schedule A for all Services it provided
during such month and Buyer shall make payment to Seller within thirty (30) days
of receipt of such invoice. Such invoices shall generally identify the Services
provided, by area, during the applicable month and specify the Service fee
applicable to each such Service area so identified. During the ten (10) Business
Day period following Buyer’s receipt of the applicable invoice for the Services,
Buyer shall be entitled to review such invoice and discuss with Seller any
questions or issues it has with respect to such invoice, and if the Buyer has a
bona fide disagreement with any charge thereunder, then Buyer shall send written
notice to the Seller specifying in reasonable detail the reason for such
disagreement and Buyer and Seller will negotiate in good faith to promptly
resolve any such disagreement in accordance with Section 2.6. The Service Fees
payable for the Services set forth on Schedule A are based on certain
assumptions acknowledged and agreed to by the Parties regarding the underlying
costs of providing the Services, including the current and anticipated costs
attributable to the provision of any such Services. If events occur that cause a
material change in the underlying costs of providing the Services (either
increasing or decreasing such costs), then Seller and Buyer hereby agree to
re-negotiate in good faith the pricing provisions of Schedule A in order to
adjust the Service Fees that Buyer will be required to pay going forward for the
continued provision of the Services.

3.2    Payment Default. A payment default (each a “Payment Default”) shall be
deemed to occur if the applicable statement (for purposes of this Section 3.2,
the “Overdue Statement”) is not paid in full, in cash (including any disputed
amounts as further described below) by 11:59 p.m. Eastern Time on the 30th day
after delivery of the invoice described in Section 3.1. Upon a Payment Default,
Buyer shall be responsible for late charges for each month (or pro rated for any
portion thereof in which the Overdue Statement is paid) the Overdue Statement is
overdue, calculated as (A) the lesser of (i) 10% or (ii) the maximum rate
allowed by applicable law (the “Late Payment Interest Rate”), multiplied by
(B) the amount due in the Overdue Statement. Notwithstanding anything to the
contrary set forth in this Agreement, Buyer shall not be entitled to withhold or
setoff any amount of any fee or other amount payable hereunder as a disputed
amount or for any other reason. Notwithstanding the foregoing, if any bona fide
disagreement with respect to any invoiced charge is ultimately resolved as a
refund to the Buyer, such refund shall bear interest from the date the disputed
charge was paid to Seller at a rate per annum equal to the Late Payment Interest
Rate

3.3    Taxes. In addition to the fee required to be paid by Buyer to Seller for
the Services provided hereunder, Buyer shall pay all sales or use taxes properly
assessed with respect to the receipt or use of the Services. The applicable
sales and use taxes shall be indicated by the Seller separately on all of the
Seller’s invoices. Buyer shall remit to the appropriate tax authorities (the
“Tax Authorities”) any taxes required to be withheld by law from any fees
payable to Seller hereunder. Buyer shall submit to Seller evidence of payment of
any such withholding tax to the Tax Authorities. In the event that Seller
receives any credit, deduction or refund of such withholding tax from the Tax
Authorities, it shall (a) promptly provide a copy of the certificate from the
Tax Authorities showing the receipt of such credit, deduction or refund and
(b) provide Buyer a credit for such amount against future monthly fees payable
by Buyer to Seller. The Parties shall cooperate with each other to minimize any
applicable sales and use taxes and each shall provide the other with any
reasonable certificates or documents which are useful for such purpose.

 

6



--------------------------------------------------------------------------------

3.4    Certain Software License Fees. Upon Buyer’s request, Seller will use
commercially reasonable efforts to obtain all software licenses required
hereunder for Seller’s and its Subsidiaries’ performance of the Services,
including, without limitation, with respect to the networks and systems in the
Business’ data center and disaster recovery center and continued support of the
Business during the term of this Agreement or of any Service hereunder
(“Required Licenses”). Notwithstanding anything to the contrary in this
Agreement and the Purchase Agreement and without regard to any limitation of
liability, Buyer shall pay all transfer, re-licensing, consent or termination
fees or expenses associated with obtaining all Required Licenses; provided,
however, that Seller shall consult with Buyer before seeking any Required
License including with respect to the cost of such Required License and shall
obtain such Required License only with Buyer’s consent.

SECTION 4

TERM; TERMINATION

4.1    Term. This Agreement shall commence on the date hereof and shall
terminate upon completion of the Services hereunder or the earlier termination
of this Agreement in accordance with its terms (such period, the “Term”).
Schedule A hereto sets forth the term or estimated completion date, as
applicable, for each of the Services to be provided hereunder (each, a “Service
Period”) and any extension of the term or estimated completion date, as
applicable, that Buyer may elect with respect to certain Services. Seller shall
not have any obligation to provide any Service after the “maximum duration”
period set forth on Schedule A, but, subject to the terms and limitation set
forth on Schedule A, including any “escalator” costs contemplated, will consider
in good faith any reasonable request by Buyer to extend the term of any Service
that Buyer has, after using commercially reasonable efforts, been unable to
replace on or before the end of the term or expected completion date (included
any extension thereof set forth on Schedule A) of such Service.

4.2    Termination.

(a)    Seller may terminate this Agreement or suspend performance of its
obligations hereunder upon written notice to Buyer if Buyer fails to pay any
invoice sent to Buyer pursuant to Section 3.1 within thirty (30) days of its
receipt of such invoice, and Buyer thereafter fails to make such payment within
thirty (30) days after Buyer receives a written request from Seller that such
payment be made.

(b)    Buyer may terminate this Agreement in its entirety, or any specific
Service, for convenience upon written notice to Seller, provided that (i) such
notice is provided to Seller at least thirty (30) days, or such other period as
may be set forth on Schedule A, prior to the effective date of termination and
in no event shall any Service be terminated before the expiration of the
applicable minimum Service period set forth on Schedule A, and (ii) if Buyer
elects to terminate any Service that is identified in Schedule A as a Bundled
Service, Buyer terminates at the same time all of such dependent Services or
Services that are part of such Bundled Service. In the event that, after good
faith negotiations, the Parties mutually agree that Buyer may terminate some,
but not all, of the Services within a bundle as set forth on Schedule A, then
upon such termination, any adjustment in Service Fees for such bundle shall be
as

 

7



--------------------------------------------------------------------------------

mutually agreed in writing by the Parties to account for the costs of
performance of Services avoided by Seller as a result of such partial
termination.

(c)    Either Party may terminate this Agreement upon written notice having
immediate effect if the other Party materially breaches or materially defaults
on any provision of this Agreement and, if curable, fails to cure such breach or
default within thirty (30) days after receipt of a written notice from the
non-breaching Party specifying in reasonable detail the alleged material breach
or default and requesting such breach or default be cured.

(d)    Either Party may terminate this Agreement upon written notice having
immediate effect in the event that the other Party (i) files for bankruptcy,
(ii) becomes or is declared insolvent or is the subject of any proceedings (that
is not dismissed within sixty (60) days) related to its liquidation, insolvency
or the appointment of a receiver or similar officer, (iii) makes an assignment
for the benefit of all or substantially all of its creditors, (iv) takes any
corporate action for its winding-up, dissolution or administration or (v) enters
into an agreement for the extension or readjustment of substantially all of its
obligations or if it suffers any foreign equivalent to any of the foregoing.

(e)    This Agreement may be terminated by the mutual written agreement of the
Parties.

(f)    This Agreement itself shall automatically terminate upon the expiration
of the Term or the termination of the last Service to be provided hereunder.

(g)    If there is any default by Seller hereunder, Buyer may terminate this
Agreement and recover any fees paid in advance for any Services not performed.

4.3    Effect of Termination. Sections 3.3, 4.3, 5.2, Section 6 and Section 7
shall survive any termination of this Agreement. In addition, to the extent not
paid in full prior to the termination of this Agreement, the Administrative Fee
and any unreimbursed fees and expenses shall become due and payable in full upon
any termination of this Agreement other than a termination by Buyer pursuant to
Section 4.2(c), in which case the Administration Fee or any portion thereof
shall no longer be due or payable, and provided that only the installment of the
Administrative Fee that is due and unpaid as of the date of such termination,
together with any unreimbursed fees and expenses, shall be payable upon a
termination by Buyer pursuant to Section 7.2, and any remaining installments of
the Administration Fee shall no longer be due or payable.

SECTION 5

CERTAIN OTHER COVENANTS

5.1    Access. Buyer shall, and shall cause the Company and the Company
Subsidiaries to, make available on a timely basis to Seller, its Subsidiaries
and any third parties pursuant to Section 2.1(e) all information reasonably
requested by Seller to enable it to provide the Services. Buyer shall, and shall
cause the Company and each Company Subsidiary to, give Seller, its Subsidiaries
and any third parties pursuant to Section 2.1(e), at no cost to Seller,
reasonable access, during regular business hours and at such other times as are
reasonably required, to the premises of the Company and the Company Subsidiaries
for the purposes of providing the

 

8



--------------------------------------------------------------------------------

Services. As reasonably requested by Buyer, Seller shall use commercially
reasonable efforts to assist the Company or any Company Subsidiary in
transitioning off of any applicable Services by answering basic questions.

5.2    Title to Data. Buyer acknowledges that neither Buyer, the Company nor any
Company Subsidiary will acquire any right, title or interest (including any
license rights or rights of use) in any firmware or software, and any licenses
therefor which are owned by Seller or its Subsidiaries, by reason of Seller’s
provision of the Services under this Agreement. Seller may retain a copy of any
or all data of the Company and the Company Subsidiaries relating to this
Agreement following the termination of this Agreement for archival purposes and
to be used to fulfill any of Seller’s legal obligations. If Buyer or any of its
Affiliates (including the Company and the Company Subsidiaries after the Closing
Date) is given or gains access, including unintentional or accidental access, to
Seller’s or any of its Affiliates’ computer or electronic systems or data
storage, in connection with Seller’s rendering of the Services, Buyer shall
limit such access and use solely to the use of the Services and will not attempt
to access such computer system, electronic files, software or other electronic
services other than as allowed and necessary for the use of the Services. Buyer
shall (i) limit such access to the employees of Buyer with an express
requirement to have such access in connection with this Agreement, and
(ii) follow all reasonable security rules and procedures of Seller for use of
Seller’s electronic resources (provided that Seller has informed Buyer of such
rules and procedures and all changes thereto). All use of identification numbers
and passwords disclosed, unintentional or otherwise, to Buyer or its Affiliates
(including the Company and the Company Subsidiaries after the Closing Date) and
any information obtained by Buyer or its Affiliates (including the Company and
the Company Subsidiaries after the Closing Date), regardless of the means, as a
result of Buyer access to, and use of, Seller’s computer and electronic storage
systems shall not be disclosed or used by Buyer, the Company or the Company
Subsidiaries except in connection with the Services provided hereunder.

5.3    Compliance with Laws. Each of Buyer and Seller shall comply in all
material respects with any and all applicable laws in respect of the conduct of
its obligations under this Agreement.

5.4    Software and Software Licenses. If and to the extent requested by Buyer,
Seller shall use commercially reasonable efforts to assist Buyer in its efforts
to obtain licenses (or other appropriate rights) to use, duplicate and
distribute, as necessary, certain computer software necessary for Seller or its
Subsidiaries to provide, or the Company or the Company Subsidiaries to receive,
Services; provided, however, that, Seller shall not be required to pay any fees
or other payments, incur any obligations (including obligations to make any
payments or expend any funds), assume any liability, or offer or grant any
accommodation or concession (financial or otherwise) to enable Buyer to obtain
any such license or rights; provided further that Seller shall not be required
to seek broader rights or more favorable terms for Buyer than those applicable
to Seller, the Company or the Company Subsidiaries, as the case may be, prior to
the date hereof or as may be applicable to Buyer from time to time hereafter.
The Parties acknowledge and agree that there can be no assurance that Seller’s
efforts will be successful or that Seller will be able to obtain such licenses
in a timely manner, or rights on acceptable terms or at all and, where Seller
enjoys rights under any enterprise, site or similar license grant, the Parties
acknowledge that such

 

9



--------------------------------------------------------------------------------

license typically precludes partial transfers or assignments or operation of a
service bureau on behalf of unaffiliated entities.

5.5    Records and Audits. In a manner consistent with Seller’s record retention
policy and applicable Law, Seller shall, and shall cause its subsidiaries to,
maintain detailed books and records of the Services provided hereunder and
reasonable supporting documentation of the costs on which the fees charged to
Buyer hereunder have been based. Buyer shall have the right, at its sole cost
and expense (subject to the last sentence of this Section 5.5), to have the
applicable books and records of Seller (i) reviewed by Buyer from time to time
during the Term, and/or (ii) audited by a nationally recognized independent
certified public accountant, mutually selected by the Parties, under appropriate
confidentiality provisions, for the purpose of verifying the accuracy of all
fees and out-of-pocket cost calculations under this Agreement; provided, that
any such audit shall be conducted no more than twice and shall be conducted, in
each case, upon at least thirty (30) days’ advance notice; provided, further,
that no review or audit shall be conducted outside of normal business hours or
in a manner that interferes unreasonably with Seller’s business. The results of
any such audit shall be binding on the Parties absent manifest error, and shall
be delivered in writing to each Party. Any underpayment or overbilling
determined by such audit shall promptly be paid by Buyer or refunded by Seller,
as applicable, plus interest at a rate of simple interest per annum equal to the
Late Payment Interest Rate, from the date of any such underpayment or
overbilling. Notwithstanding the foregoing, in the event that Buyer elects to
exercise its right to conduct an audit pursuant to this Section 5.5 prior to the
end of the Term, Buyer shall be required to reimburse Seller for all reasonable
and direct costs and expenses incurred by Seller in connection with any such
audit unless it is determined that there was an overbilling in an amount equal
to or greater than one hundred fifty thousand dollars ($150,000) in the
aggregate by Seller, in which case Seller shall be required to reimburse Buyer
for all reasonable and direct costs and expenses associated with such audit.

SECTION 6

LIABILITIES

6.1    Consequential and Other Damages. Seller shall be not liable to Buyer,
whether in contract, tort (including negligence and strict liability), or
otherwise, for any special, indirect, incidental or consequential damages (other
than to the extent reasonably foreseeable) whatsoever (including, to the extent
such damages may be limited by contract under applicable law, punitive damages),
which in any way arise out of, relate to, or are a consequence of, its
performance or nonperformance hereunder, or the provision of or failure to
provide any Service hereunder, including but not limited to loss of profits
(provided, however, that any such damages paid with respect to a claim made by a
third party shall be considered direct damages).

6.2    Limitation of Liability. NOTWITHSTANDING THE FORUM IN WHICH ANY CLAIM OR
ACTION MAY BE BROUGHT OR ASSERTED OR THE NATURE OF ANY SUCH CLAIM OR ACTION, IN
NO EVENT SHALL SELLER BE LIABLE IN RESPECT OF ANY SERVICES RENDERED HEREUNDER BY
ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF SELLER OR ITS AFFILIATES, EXCEPT TO
THE EXTENT SUCH LIABILITY ARISES FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY SUCH PERSON OR IF SUCH CLAIM OR ACTION ARISES UNDER SECTION 6.3(b), AND
IN NO EVENT SHALL ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF

 

10



--------------------------------------------------------------------------------

SELLER OR ITS AFFILIATES HAVE ANY PERSONAL LIABILITY TO BUYER IN RESPECT OF ANY
SERVICES RENDERED HEREUNDER. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THE AGGREGATE LIABILITY OF SELLER TO BUYER IN RESPECT OF THE SERVICES PROVIDED
HEREUNDER, OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT, SHALL BE LIMITED TO
(A) REIMBURSEMENT OF THE FEES PAID BY BUYER IN RESPECT OF THE SERVICES THAT
CAUSE BUYER TO SUFFER LOSSES AND EXPENSES SUBJECT TO INDEMNIFICATION HEREUNDER,
PLUS (B) AN AGGREGATE AMOUNT NOT TO EXCEED $2,000,000. The Parties agree that
this provision limiting remedies and liquidating damages is reasonable under the
circumstances and Buyer acknowledges that Seller and its Affiliates (including
each such entity’s respective directors, officers, employees and agents) shall
have no other financial liability to Buyer, the Company or the Company
Subsidiaries whatsoever.

6.3    Indemnification. Subject to the limitations set forth in this Agreement
(including, for the avoidance of any doubt, Section 6.1 and Section 6.2):

(a)    Buyer shall indemnify, defend and hold harmless Seller, its Subsidiaries
and their respective officers, directors, employees or agents from and against
any and all liabilities, claims, damages, losses and expenses (including, but
not limited to, court costs and reasonable attorneys’ fees) of any kind or
nature (“Losses and Expenses”), related to, arising out of or in connection with
any third-party claim relating to (i) Buyer’s failure to comply with its
obligations hereunder or (ii) an allegation that any activity of Buyer, the
Company or the Company Subsidiaries has resulted in the infringement of (or that
any resource or process owned or used by Buyer, the Company or the Company
Subsidiaries infringes) or violation of any contractual or other right,
including the patent, copyright, trademark, trade secret, moral rights, or any
other intellectual property rights of any third party; provided, however, Seller
shall not be indemnified for any Losses and Expenses to the extent those Losses
and Expenses resulted from the fraud, bad faith or willful misconduct of Seller
or its Subsidiaries.

(b)    Seller shall indemnify, defend and hold harmless Buyer, the Company, the
Company Subsidiaries and their respective officers, directors, employees or
agents from and against any and all Losses and Expenses related to, arising out
of or in connection with any third-party claim relating to Seller’s failure to
fulfill its obligations hereunder; and provided, further, Buyer shall not be
indemnified for any Losses and Expenses to the extent those Losses and Expenses
resulted from the fraud, bad faith or willful misconduct of Buyer, the Company
or any Company Subsidiary.

SECTION 7

MISCELLANEOUS

7.1    Notices. All notices hereunder shall be in writing and shall be deemed to
have been given if given in accordance with Section 10.1 of the Purchase
Agreement.

7.2    Force Majeure. No Party hereto (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent that performance of its obligations or attempts

 

11



--------------------------------------------------------------------------------

to cure any breach are made impossible or impracticable due to any act of God,
fire, natural disaster, act of terror, act of government, shortage of materials
or supplies after the date hereof or any other cause beyond the reasonable
control of such Party (a “Force Majeure”); provided, however, that (i) such
Party (or such Person) shall have informed the other Party and shall have
exercised commercially reasonable efforts to minimize the effect of Force
Majeure on its obligations; and (ii) the nature, quality and standard of care
that such Party (or such Person) shall provide in delivering a Service after a
Force Majeure shall be substantially the same as the nature, quality and
standard of care that such Party (or such Person) provides to its Affiliates and
its other business components with respect to such Service. In the event of an
occurrence of a Force Majeure, the Party whose performance is affected thereby
shall give notice of suspension as soon as reasonably practicable to the other
stating the date and extent of such suspension and the cause thereof, and such
Party shall resume the performance of such obligations as soon as reasonably
practicable after the removal of the cause. During the period of a Force
Majeure, Buyer shall be entitled to seek an alternative service provider with
respect to any or all of the affected Services and shall be entitled to
permanently terminate any or all such Services (and shall be relieved of the
obligation to pay Service Charges for such Services(s) throughout the duration
of such Force Majeure) if a Force Majeure shall continue to exist for more than
15 consecutive days, it being understood that Buyer shall not be required to
provide any advance notice of such termination to Seller.

7.3    Independent Contractors. Seller and its Subsidiaries shall operate as,
and have the status of, independent contractors and no Party shall act as or be
a partner, co-venturer or employee of the other Party. Unless specifically
authorized to do so in writing, neither Party shall have any right or authority
to assume or create any obligations or to make any representations or warranties
on behalf of the other Party, whether express or implied, or to bind the other
Party in any respect whatsoever.

7.4    Amendment; Waivers. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

7.5    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, directly or indirectly, by any Party
hereto without the prior written consent of the other Party hereto; provided,
however, that either Party shall be permitted (a) to assign its rights under
this Agreement in connection with a sale of all or substantially all of such
Party’s assets, (b) to undergo a change of control so long as the resulting,
surviving or transferee Person assumes all of the obligations of the relevant
party thereto by operation of law or pursuant to an agreement in form and
substance reasonably satisfactory to the other Party or (c) in the case of
Buyer, to pledge or assign its rights hereunder to its debt financing sources or
an agent thereof as collateral security in connection with any debt financing.

 

12



--------------------------------------------------------------------------------

7.6    Sections and Headings. The sections and headings contained in this
Agreement are for convenience only, are not intended to define, limit, expand or
describe the scope or intent of any clause or provision of this Agreement and
shall not affect the meaning or interpretation of this Agreement.

7.7    Entire Agreement. This Agreement, together with all exhibits and
schedules attached hereto, constitutes the entire agreement and understanding of
the Parties and supersedes all prior agreements and understandings, both written
and oral, between the Parties with respect to the subject matter hereof.

7.8    Counterparts. This Agreement may be executed in any number of
counterparts, including by means of email, each of which when executed shall be
deemed to be an original of this Agreement and all of which taken together shall
constitute one and the same agreement.

7.9    Governing Law.

(a)    This Agreement shall be governed by the laws of the State of Delaware,
its rules of conflict of laws notwithstanding. Each Party hereby agrees and
consents to be subject to the jurisdiction of the Court of Chancery of the State
of Delaware in and for New Castle County, or if the Court of Chancery lacks
jurisdiction over such dispute, in any state or federal court having
jurisdiction over the matter situated in New Castle County, Delaware, in any
Action seeking to enforce any provision of, or based on any matter arising out
of or in connection with, this Agreement or the transactions contemplated
hereby. Each Party hereby irrevocably consents to the service of any and all
process in any such suit, action or proceeding by the delivery of such process
to such Party at the address and in the manner provided in Section 10.1 of the
Purchase Agreement. Each of the Parties hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in the
Court of Chancery of the State of Delaware in and for New Castle County, or if
the Court of Chancery lacks jurisdiction over such dispute, in any state or
federal court having jurisdiction over the matter situated in New Castle County,
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH,
TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY

 

13



--------------------------------------------------------------------------------

MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.9.

7.10    No Third-Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of each Party hereto and its respective successors
and permitted assigns. Except as provided in Section 6.3 with respect to
indemnification, nothing in this Agreement, express or implied, shall confer on
any person other than the parties hereto, and their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, including any third-party beneficiary rights.

7.11    Errors and Omissions. Inadvertent delays, errors or omissions that occur
in connection with the performance of this Agreement or the transactions
contemplated hereby shall not constitute a breach of this Agreement provided
that any such delay, error or omission is corrected as promptly as commercially
practicable after discovery; provided, however, that this Section 7.11 shall not
apply with respect to, as applicable, (a) any failure to pay any amount due and
payable by Buyer in accordance with Section 3, (b) Buyer’s indemnification
obligations as set forth in Section 6.3(a), and (c) Seller’s indemnification
obligations as set forth in Section 6.3(b).

7.12    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of the Parties under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable;
(b) this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof; (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom; and (d) in lieu of such illegal, invalid, or unenforceable
provisions, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

7.13    Specific Performance. Each Party acknowledges that money damages would
be both incalculable and an insufficient remedy for any breach of this Agreement
by such Party and that any such breach would cause Buyer, on the one hand, and
Seller, on the other hand, irreparable harm. Accordingly, each Party hereto also
agrees that, in the event of any breach or threatened breach of the provisions
of this Agreement by such Party, Buyer, on the one hand, and Seller, on the
other hand, shall be entitled to equitable relief without the requirement of
posting a bond or other security, including in the form of injunctions and
orders for specific performance. Any and all remedies herein expressly conferred
upon a Party will be deemed cumulative with and not exclusive of any other
remedy conferred hereby, or by law or equity upon such Party, and the exercise
by a Party of any one remedy will not preclude the exercise of any other remedy.
Each of Seller, on the one hand, and Buyer, on the other hand, hereby agrees not
to raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement by Seller or Buyer, as applicable, and to specifically enforce the
terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of
Seller or Buyer, as applicable, under this Agreement.

 

14



--------------------------------------------------------------------------------

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Transition Services Agreement
as of the date first written above.

 

ARMSTRONG FLOORING, INC. By:  

/s/ Donald R. Maier

  Name:   Donald R. Maier   Title:   President and Chief Executive Officer AHF
HOLDING, INC. (formerly known as Tarzan Holdco, Inc.) By:  

/s/ Stanley Edme

  Name:  

Stanley Edme

  Title:   Vice President

 

[Signature Page to Transition Services Agreement]